   Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


LARRY EDMOND,

                                    Petitioner,

            v.                                              CASE NO. 20-3248-SAC

SAM CLINE,


                                    Respondent.


                              MEMORANDUM AND ORDER



     The matter is before the Court on Petitioner’s response to the

Court’s    December     14,   2020     order    to   show     case    (Doc.   7)   and

Petitioner’s motion to amend his amended petition (Doc. 8).

Motion to Amend (Doc. 8)

     In his motion for leave to file a second amended petition,

Petitioner seeks to add another claim and argue that his Fourteenth

Amendment due process rights were violated when the State of Kansas

convicted    him   on   insufficient      evidence.        (Doc.     8.)   Local   Rule
15.1(a)(2)    requires       Petitioner    to     attach    the    proposed    second

amended    petition     to    his    motion    to    amend.    See    D.   Kan.    Rule

15.1(a)(2). Petitioner has not done so, but the Court will grant

Petitioner’s motion to amend and direct Petitioner to file his

second amended petition within 30 days of the date of this order.

The second amended petition may add only one additional claim, based

on insufficiency of the evidence on which Petitioner was convicted.
For the reasons explained below, Petitioner may not include in his

second amended petition the claims currently identified as Claims

3 and 4.
   Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 2 of 9




Response to the Court’s Order to Show Cause (Doc. 7)

     As the Court noted in its December 2020 show-cause order,

Claims 3 and 4 in Petitioner’s amended petition — which allege

ineffective assistance of counsel (“IAC”) by Petitioner’s direct-

appeal counsel and his counsel during post-conviction collateral

proceedings — correspond to claims Petitioner raised in Kansas state

courts   during    his    post-conviction       collateral     proceedings.

Petitioner did not raise these claims to the state courts, however,

until his appeal from the denial of his motion for habeas relief

under K.S.A. 60-1507. See Edmond v. State, 453 P.3d 1208, 2019 WL

6794879, *13 (Kan. Ct. App. 2019), rev. denied Sept. 24, 2020.

     The Kansas Court of Appeals (“KCOA”) noted that “claims of

ineffective assistance of counsel raised for the first time on

appeal generally will not be considered.” Id. Three exceptions to

this general rule exist; a Kansas appellate court “may consider

constitutional issues raised for the first time on appeal” if:

“(1) the newly asserted claim involves only a question of law

arising on proved or admitted facts and is determinative of the
case; (2) consideration of the claims is necessary to serve the

ends of justice or to prevent the denial of fundamental rights; or

(3) the district court is right for the wrong reason.” State v.

Godfrey, 301 Kan. 1041, 1043 (2015).

     The party wishing to raise an issue for the first time on

appeal   bears   the   burden   to   identify   and   invoke   one   of   the

exceptions, a requirement that “is ignored at a litigant’s own

peril.” Id. The KCOA held that Petitioner “advance[d] no argument
or authority to support his contention that he can raise this claim

for the first time on appeal.” Id. Because the Kansas Supreme Court
   Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 3 of 9




(“KSC”) has held that the rule requiring litigants to explain why

a court should consider on appeal an issue not raised below “should

be strictly enforced,” the KCOA did not address the merits of

Petitioner’s arguments. Id. (citing State v. Godfrey, 301 Kan. 1041,

1044 (2015)).

     The KCOA also noted that “[w]hen a litigant fails to adequately

brief an issue, it is deemed abandoned.” Edmond, 2019 WL 6794879,

at *13 (citing State v. Sprague, 303 Kan. 418, 425 (2015). Because

Petitioner only made “a conclusory claim that his [appellate/K.S.A.

60-1507] counsel was ineffective,” and “[did] not mention the issue

again in his brief,” the KCOA deemed the claims abandoned and did

not address their merits. Edmond, 2019 WL 6794879, at

     Federal courts “do not review issues that have been defaulted

on an independent and adequate state procedural ground, unless the

default is excused through a showing of cause and actual prejudice

or a fundamental miscarriage of justice.” Jackson v. Shanks, 143

F.3d 1313, 1317 (10th Cir. 1998). Thus, the Court directed Petitioner

to show cause why Claims 3 and 4 in his amended petition should not
be summarily dismissed due to procedural default by showing either

cause and prejudice or that review of these claims is required to

avoid a fundamental miscarriage of justice.

     Petitioner timely filed his response, in which he argues (1)

his claims are not procedurally defaulted, (2) even if they are, he

can show the required cause and prejudice, and (3) even if he

cannot, the Court should review his claims to avoid a fundamental

miscarriage of justice. The Court will address each of Petitioner’s
arguments in turn.
   Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 4 of 9




Did the KCOA apply an “adequate” procedural ground

     “To qualify as an ‘adequate’ procedural ground, a state rule

must be ‘firmly established and regularly followed.’” Walker v.

Martin, 562 U.S. 307, (2011) (quoting Beard v. Kindler, 558 U.S.

53, 60-61 (2009)). Petitioner argues that Kansas appellate courts’

rule that they generally do not address issues raised for the first

time on appeal is not an “adequate” procedural rule because Kanas

appellate courts do not consistently or “regularly” follow the rule

and its exceptions as articulated in Godfrey. (Doc. 7, p. 5.) In

support,   Petitioner   identifies    several   cases   in   which   Kansas

appellate courts examined the merits of issues raised for the first

time on appeal or poorly briefed issues. (Doc. 7, p. 5-13.)

     None of the cases Petitioner cites are persuasive with respect

to this case. In 2014, the KSC clearly ended any inconsistency about

enforcing the general rule that litigants must affirmatively assert

an exception to the general rule against addressing issues for the

first time on appeal. See State v. Williams, 298 Kan. 1075, 1085

(2014) (“Future litigants should consider this a warning and . . .
explain[] why an issue is properly before the court if it was not

raised below—or risk a ruling that an issue improperly briefed will

be deemed waived or abandoned.”). Yet three of the cases Petitioner

cites occurred before that holding. See Robertson v. State, 288

Kan. 217 (2009) (cited by Petitioner); Trotter v. State, 288 Kan.

112 (2009) (same); Saleem v. State, 2006 WL 3353769 (Kan. Ct. App.

2006). Petitioner points the Court to Bogguess v. State, 306 Kan.

574 (2017), in which Petitioner asserts that the KSC “remanded [the]
case to the district court” for a hearing rather than bar an IAC

claim raised for the first time in a K.S.A. 60-1507 appeal. (Doc.
   Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 5 of 9




7, p. 7.) Bogguess does not reflect this type of remand.

     Petitioner also cites Allison v. State, 56 Kan. App. 2d 470,

472 (2018), a case in which the KCOA remanded for an evidentiary

hearing on an IAC claim raised for the first time on appeal rather

than decline to address the claim at all. (Doc. 7, p. 7.) Allison

is not persuasive here, however, because the appellant in that case

requested that the KCOA order the remand, whereas Petitioner in

this case did not. See Edmond, 2019 WL 6794879, at *5 (“Nor has

Edmond properly asserted that we should remand this case to the

district court to hear his claims of ineffective assistance of trial

counsel raised for the first time on appeal.”).

     Finally, Petitioner cites State v. Flores, 2016 WL 556372, at

*3 (Kan. Ct. App. 2016), in which the KCOA characterized the State’s

briefing on its claim that the district court erred by granting a

motion to suppress evidence as “shockingly sparse” and “so lacking

as to be akin to a failure to brief the issue, tempting us to

dismiss the State’s appeal on this basis alone.” Despite this, the

KCOA continued: “However, in the interests of justice, we have
instead conducted an independent review of the entire record” and

it thus disposed of the issue on its merits. Id. Petitioner argues

to this Court that Flores shows that the rule against raising issues

for the first time on appeal is “‘not regularly followed,’ and

accordingly,   it   must   be   determined   that   the   rule     was   ‘not’

adequate.” (Doc. 7, p. 13.)

     But as Petitioner also acknowledges, the United States Supreme

Court has held:
     “[A] discretionary state procedural rule can serve as an

     adequate ground to bar federal habeas review. Nothing
    Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 6 of 9




      inherent in such a rule renders in inadequate for purposes

      of the adequate state ground doctrine. To the contrary,

      a discretionary rule can be ‘firmly established’ and

      ‘regularly followed’—even if the appropriate exercise of

      discretion may permit consideration of a federal claim in

      some cases but not others.”

Beard v. Kindler, 558 U.S. 53, 60-61 (2009).

      Notwithstanding      the    occasional    exercise      of   discretion   to

address the merits of an issue, Kansas appellate courts since at

least      2014   regularly      have   followed     the     firmly    established

procedural rule that litigants may not raise an issue for the first

time on appeal without affirmatively explaining why the appellate

court should consider it. See Williams, 298 Kan. at 1085, Petitioner

has failed to persuade the Court that this rule is an inadequate

independent state procedural ground.1 Thus, in order to obtain the

Court’s review of his Claims 3 and 4, Petitioner must either show

cause and prejudice or demonstrate that review is necessary to avoid

a fundamental miscarriage of justice.
Cause and Prejudice

      To    demonstrate    cause,       Petitioner    must     “show   that   some

objective factor external to the defense impeded [his] efforts to

comply with the State’s procedural rules.” Murray v. Carrier, 477


      1 Petitioner also argues that he “in fact, invoked one of the exceptions

to the general rules recognized by Godfrey” and that his IAC claims implicate
fundamental constitutional rights and a decision on the merits would serve the
ends of justice. (Doc. 7, p. 5.) But the question before the Court is not whether
the Court agrees with the KCOA’s application of the independent and adequate
state procedural ground. The pertinent questions are whether the KCOA applied an
independent and adequate state procedural ground and, if so, whether Petitioner
has shown cause and prejudice to overcome the procedural default or has shown
that a refusal to examine Claims 3 and 4 on their merits would cause a fundamental
miscarriage of justice. See Jackson, 143 F.3d at 1317.
     Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 7 of 9




U.S. 478, 488 (1996).

       Petitioner argues that he “relies on the ineffectiveness of

his direct appeal and postconviction attorneys to excuse his failure

to comply with Kansas’ procedural rules, not as an independent basis

for overturning his conviction.” (Doc. 7, p. 4.) This argument is

puzzling, since Petitioner has identified the grounds for habeas

relief in Claims 3 and 4 as the ineffectiveness of direct-appeal

and postconviction counsel. In other words, if Petitioner is not

relying     on   alleged   ineffectiveness      by    those    attorneys    as   a

substantive ground for habeas relief, any procedural default of

claims of their ineffectiveness is irrelevant.

       In any event, the United States Supreme Court has explained

that   in   order   for    IAC   to   constitute     “cause”   that    excuses   a

procedural default, “the assistance must have been so ineffective

as to violate the Federal Constitution. In other words, ineffective

assistance adequate to establish cause for the procedural default

of   some   other   constitutional      claim   is    itself    an    independent

constitutional claim” which “generally must ‘be presented to the
state courts as an independent claim before it may be used to

establish cause for a procedural default.” Edwards v. Carpenter,

529 U.S. 446, 452 (2000). Thus, for Petitioner to use an IAC claim

as cause to excuse his procedural default, that IAC claim must have

been presented to the state courts. Here, Petitioner did not

adequately raise his claims of IAC by his direct-appeal and 60-1507

counsel in the state courts. Thus, he may not use those claims to

show cause to excuse his procedural default.
       Because Petitioner fails to demonstrate cause, the Court need

not consider whether he can establish the required prejudice. See
   Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 8 of 9




Klein v. Neal, 45 F.3d 1395, 1400 (10th Cir. 1995).

Fundamental Miscarriage of Justice

       Finally, the Court will conduct habeas corpus review to avoid

“a fundamental miscarriage of justice” even when a petitioner cannot

show cause and prejudice. Coleman v. Thompson, 501 U.S. 722, 750

(1991). With respect to his fundamental miscarriage of justice

argument,         Petitioner     asks     the    Court    only      to    consider      the

constitutional consequences of requiring a showing of innocence.

(Doc. 7, 13-14.) He provides no legal authority showing that the

Tenth   Circuit       is   reconsidering        its   holding      that       review   of   a

procedurally defaulted claim to avoid a fundamental miscarriage of

justice      is    available     only     in    the   “extraordinary”          case    of   a

petitioner who is “innocent of the crime.” See Gilbert v. Scott,

941 F.3d 1065, 1068 n.2 (10th Cir. 1991). To support a claim of

actual innocence, “a petitioner must show that it is more likely

that not that no reasonable juror would have found petitioner guilty

beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 327

(1995). Petitioner does not allege that he is actually innocent of
his crimes of conviction. As such, he fails to persuade the Court

that    it   must     review     Claims    3    and   4   to     avoid    a    fundamental

miscarriage of justice.

       In    summary,      the   Court    concludes       that    the     KCOA    rejected

Petitioner’s Claims 3 and 4 due to noncompliance with adequate and

independent state procedural rules. Thus, Claims 3 and 4 are

procedurally defaulted. Petitioner has failed to show the cause and

prejudice or the fundamental miscarriage of justice required for
this court to consider Claims 3 and 4 on their merits. Accordingly,

the Court would summarily dismiss Claims 3 and 4, but considering
   Case 5:20-cv-03248-SAC Document 10 Filed 06/09/21 Page 9 of 9




Petitioner’s pending motion to amend, the Court will instead direct

Petitioner to omit those claims from his anticipated second amended

petition.

     IT IS THEREFORE ORDERED that Petitioner’s Motion to Amend,

(Doc. 4), is granted. Petitioner is directed to submit a second

amended petition that complies with this order on or before July 9,

2021. The clerk of the court shall transmit a form petition to

Petitioner.


     IT IS SO ORDERED.

     DATED:   This 9th day of June, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
